Citation Nr: 1700483	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-20 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2014, the Veteran testified before the undersigned in a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

The Board remanded the case in April 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In the April 2015 remand, the AOJ was directed to contact the Veteran and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private healthcare providers that have treated the Veteran for his claimed bilateral hearing loss. 

The Veteran identified that he had received care from a private healthcare provider from 2010 to 2015.  See June 2015 VA Form 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs.  In this authorization, the Veteran stated that he received treatment at Carolina East Ear, Nose and Throat.  Nothing in the record indicates that the AOJ attempted to obtain these identified treatment records from Carolina Ear, Nose and Throat.

The Board notes that the Veteran received private medical treatment at Coastal Ear, Nose & Throat Associates, PLLC (presumably the same provider as Carolina East Ear, Nose and Throat given that they share an address).  Records obtained from this provider end in 2011.

VA has a duty to assist with development of evidence under 38 U.S.C.A. § 5013(A) (West 2014) and 38 C.F.R. § 3.159 (2016).  Moreover, VA has the duty to assist the Veteran in the development of the claim, which includes taking reasonable efforts to obtain relevant private medical records that the Veteran identifies. Id.

Though the Veteran identified relevant private medical records, and records were obtained from that provider in the past, it appears that he has received additional treatment since 2011.  These additional treatment records must be obtained as directed in the prior remand of April 2015. See Stegall v. West, 11 Vet. App. 268 (2001).  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain the relevant private medical treatment records identified by the Veteran in the June 2015 VA Form 21-4142a.  If the authorization has expired, contact the Veteran and take appropriate steps to obtain a current authorization as necessary.

2.  After completion of the above directive, the AOJ should adjudicate the Veteran's claim for entitlement to service connection for bilateral hearing loss.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




